Title: From Thomas Jefferson to Joseph Carrington Cabell, 22 December 1824
From: Jefferson, Thomas
To: Cabell, Joseph Carrington


Dear Sir
Monticello
Dec. 22. 24
The proposition to remove Wm & Mary College to Richmond with all it’s present funds, and to add to it a medical school, is nothing more nor less than to remove the University also to that place. because if both remain there will not be students enough to make either worthy of acceptance of men of the first order of science. they must each fall down to the level of our present academies, under the direction of common teachers, and our state of education must stand exactly where it now is. few of the states have been able to maintain one university, none two. surely the legislature, after such an expence incurred for a real University, and just as it is prepared to go into action under hopeful auspices will not consent to destroy it by this side wind. On the question of the removal I think our particular friends had better take no active part, but vote silently for or against it, according to their own judgment as to the public utility; and, if they divide on the question so much the better perhaps.I am glad the Visitors and Professors have invoked the interference of the legislature; because it is an acknolegement of it’s authority, on behalf of the state, to superintend and controul it, of which I never had a doubt. it is an institution established for the public good and not for the personal emolument of the Professors, endowed from the public lands, and organised by the Executive functionary whose legal office it was. the acquiescence of both corporations under the authority of the legislature removes what might otherwise have been a difficulty with some. if the question of removal be decided affirmatively, the next is, How shall their funds be disposed of most advantageously for the state in general? these are about 100.M.D. too much for a secondary or local institution. the giving a part of them to a school at Winchester, and part to Hampden-Sidney, is well, as far as it goes; but does not go far enough. why should not every part of the state participate equally in the benefit of this reversion of right which accrues to the whole equally? this would be no more a violation of law than the giving part to a few. you know that the Rockfish report proposed an intermediate grade of schools between the Primary and the University. in that report the objects of the middle schools are stated. see pa. 10. of the copy I now inclose you. in these schools should be taught Latin and Greek to a good degree, French also, numerical arithmetic, the elements of geometry, surveying, navigation, geography, the use of the globes, the outlines of the Solar system, and elements of Natural philosophy. two professors would suffice for these, to wit, one for languages, the other for so much of Mathematics & Natl philosophy as is here proposed. this degree of education would be adapted to the circumstances of a very great number of our citizens, who being intended for lives of business, would not aim at an University education. it would give us a body of yeomanry too of substantial information, well prepared to become a firm & steady support to the government. as schools of antient languages too they would be preparatories for the University.You have now an happy opportunity of carrying this intermediate establishment into execution without laying a cent of tax on the people, or taking one from the treasury. divide the state into College districts of about 80 miles square each: there would be about 8. such districts below the Alleganey, and two beyond it, which would be necessarily of larger extent because of the sparseness of their population. the only advance these colleges would call for would be for a dwelling house for the Teacher of about 1200.D. cost, and a boarding house with 4. or 5. bedrooms and a schoolroom for probably about 20. or 30. boys. the whole should not cost more than 5000.D. but the funds of Wm & Mary would enable you to give them 10.M.D. each the districts might be so laid off that the principal towns and the academies now existing, might form convenient sites for their colleges, as, for example, Wmsbg, Richmond, Fredsbg, Hampden-Sidney, Lynchbg or Lexington, Staunton, Winchester Etc. thus of Wm & Mary you will make 10. Colleges each as useful as she ever was, leaving one in Wmsburg itself, placing as good a one within a day’s ride of every man in the state and get our whole scheme of education compleatly established.I have said that no advance is necessary but for the erection of the buildings for these schools. because the boys sent to them would be exclusively of a class of parents in competent circumstances to pay teachers for the education of their own children. the 10.M.D. given to each would afford a surplus to maintain by it’s interest one or two persons duly selected, for their genius, from the primary schools, of those too poor to proceed further of their own means. you will remember that of the 3. bills I originally gave you, one was for these District colleges, and going into the necessary details. will you not have every member in favor of this proposition, except those who are for gobling up the whole funds themselves? the present Professors might all be employed in the College of Richmond, or Wmsburg, or any other they would prefer, with reasonable salaries in the mean time, until the system should get under way. this occasion of compleating our system of education is a God-send which ought not to pass away neglected. many may be startled at the first idea. but reflection on the justice and advantage of the measure, will produce converts daily and hourly to it. I certainly would not propose that the University should claim a cent of these funds in competition with the District colleges.Would it not be better to say nothing about the last donation of 50.M.D. and endeavor to get the money from Congress, and to press for it immediately. I cannot doubt their allowing it, and it would be much better to get it from them than to revive the displeasure of our own legislature.You are aware that we have yet two Professors to appoint, to wit, of Natural history and Moral philosophy, and that we have no time to lose. I propose that such of our Colleagues as are of the legislature should name a day of meeting convenient to themselves, and give notice of it by mail to mr Madison, Genl Cocke and myself. but it should not be till the arrival of the three Professors expected at Norfolk. on their arrival only can we publish the day of opening. our Richmond mail-stage arrives here on Sunday and departs on Wednesday, and arrives again on Thursday and departs on Sunday. each affording two spare intervening days, and requiring from you an absence of six days.Mr Long, professor of antient languages, is located in his apartments at the University. he drew by lot Pavilion No V. he appears to be a most amiable man of fine understanding, well qualified for his department, and acquiring esteem as fast as he becomes known. indeed I have great hope that the whole selection will fulfill our wishes. ever and affectionately your’s.
						Th: Jefferson
					“As to the best course to be taken with Wm & Mary, I am not so good a judge as our colleagues on the spot, they have under their eyes the workings of the enemies of the University, masked & unmasked, and the intrigues of Richmond, which after failing to obtain it in the first instance, endeavors to steal its location at this late hour. and they can best see what measures are most likely to counteract these insidious designs.”endorsed “Extract from Mr Jefferson’s letter of Dec: 22. 1824 erased. before the letter was shewn.”